 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6                                 UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                     )     Case No. 1:20-cr-00168-NONE-SKO
10                                                 )
                                    Plaintiff,     )     STIPULATION AND ORDER
11                                                 )
                             vs.                   )
12                                                 )
     TODD MUMMA,                                   )
13                                                 )
                             Defendant.            )
14   ________________________________              )
15
            It is hereby stipulated by and between the parties, defendant Todd Mumma through his
16
     attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant U.S. Attorney
17
     David Gappa, that the Pretrial Release Order, Paragraph 17, be amended to authorize defendant’s
18
     adult daughter, Madison Mumma, to stay with the defendant at his residence from June 11 through
19
     June 20, 2021. Madison Mumma will be allowed to bring with her one password-protected mobile
20
     phone and one password-protected laptop computer capable of connecting to the internet, provided
21
     that the defendant will not be permitted to use said devices or access the internet in any way.
22
            This stipulation and proposed order has been forwarded to Pretrial Services Officer Frank
23
     Guerrero, who advises that Mr. Mumma has remained in compliance and who has no objection to
24
     the request.
25
            Executed this 25th day of May, 2021, at Fresno, California.
26

27                                                 /s/ Daniel A. Bacon
                                                   DANIEL A. BACON, Attorney for
28                                                 TODD MUMMA

     STIPULATION AND ORDER
 1          Executed this 25th day of May, 2021, at Fresno, California.
 2

 3                                               /s/ David Gappa
                                                 DAVID GAPPA
 4                                               Assistant United States Attorney
 5

 6

 7

 8

 9                                              ORDER
10
            Based upon the stipulation of the parties, and good cause appearing therefor,
11

12
            IT IS SO ORDERED.
13

14

15   Dated: June 1, 2021
                                          SHEILA K. OBERTO
16                                        UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER                                                       2
